VAN HOOMISSEN, J.,
concurring.
While I concur with the majority, I think a comment on the dissent’s legislative history is in order. When the 1979 legislation was under consideration, no trial or appellate case had yet imposed liability for injuries incurred (or sustained) by an intoxicated bar patron. Nevertheless, such a case was on the horizon. See City of Portland v. Alhadeff, 288 Or 271, 604 P2d 1261 (1980). Representatives of the alcoholic beverage industry undertook to secure legislative limits on their existing and potential liability, and that explains the use of the words “incurred by.”